Citation Nr: 1605626	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD), presently rated as 50 percent disabling from November 21, 2011, to July 17, 2014.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007, and from February 2008 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

On October 2, 2014, the RO issued a new rating decision which granted the Veteran a 100 percent disability rating for PTSD effective July 18, 2014.  As that is the maximum available benefit for that disability, the issue of an increased rating from July 18, 2014, to the present is not on appeal to the Board and the below decision will be limited to the period of time prior to that grant.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim only remains in controversy where less than the maximum available benefit is awarded).  


FINDING OF FACT

Prior to July 18, 2014, the Veteran's PTSD was manifested by symptomatology such as anger, irritability, depression, concentration problems, suicidal and homicidal ideation, impairment of relationships with others, all resulting in deficiencies in most areas; however, the preponderance of the evidence shows that the Veteran's psychiatric disability does not more closely approximate total social and occupational impairment prior to that date.  


CONCLUSION OF LAW

Prior to July 18, 2014, the criteria for an initial 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9440 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in October 2012 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes her VA examination reports, VA treatment records, and lay statements from the Veteran, several members of her family, and her representative.  Further, neither the Veteran, nor her representative, has indicated that any evidence remains outstanding.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's anxiety disorder the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015), which provides the rating criteria for mental health disorders. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's increased rating claim was originally certified to the Board on November 18, 2014, the DSM-5 is applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.   In reviewing the evidence of record, the Board will consider the assigned GAF scores that date prior to August 2014; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The evidence of record shows that on December 23, 2011, the Veteran was afforded a VA examination in connection with her then service connection claim for PTSD.  The Veteran was given a diagnosis of PTSD with secondary major depressive disorder.  Symptoms included flashbacks, avoidance and numbing, hyperarousal, depression, anhedonia, low mood, weight gain, thoughts and feelings of worthlessness, lethargy, fatigue, and a history of suicidal ideation.  She was found to have significant relationship problems, particularly being unable to trust persons of the opposite gender.  At that point, the Veteran was enrolled in University studying criminal justice and worked at a group home for abused teens.  She reported having difficulty with her supervisor at her job.  The examiner also recorded difficulty in establishing and maintaining effective work and social relationships.  She reported having that job for approximately two months, but that prior to that time, she had been unemployed due to her psychiatric symptoms.  She reported a history of legal problems stemming from a physical assault on the father of her son, although the pending charges were dismissed.  The Veteran engaged in avoidance behavior, and had markedly diminished interest or participation in significant activities.  She also reported difficulty in falling or staying asleep and irritability or outbursts of anger.  The examiner opined that her symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.   She was assigned a GAF score of 58, indicating moderate symptoms  

A VA social work note from February 24, 2012, states that the Veteran admitted to suicidal ideation, but denied ever acting on the same.  She reported having difficulty getting along with her family members, although she continued to be enrolled in college and was working full time.  At that time the Veteran presented as casually dressed and neatly groomed with no abnormal movements or behaviors and clear and fluid speech.  Thought process seemed coherent and logical.  An emergency room attending note from that same day stated that the Veteran presented feeling "tired of life" and feelings both suicidal and homicidal.  

A May 2012 VA mental health contact note noted that the Veteran was suffering from depression and alcohol use.  She was noted to have difficulty quantifying or verbalizing her experiences and feelings.  She was noted to have lethargy and sleep issues.  She also reported avoiding male dominated situations.  She denied present suicidal ideation, but admitted to prior episodes.  She also reported that her most recent semester had been her worst, with three Cs and a D.  She blamed drinking and stress for her poor performance.  She also reported continuing to have employment.  

A lay statement from the Veteran's sister dated in January 2014 reported that the Veteran had isolated herself from her family and appeared irritable and defensive.  It also reported that she struggled with verbal expression and was prone to violence.  She also reported that the Veteran had told her of suicidal and homicidal thoughts.  

A July 14, 2014 letter from the Veteran's aunt reported that the Veteran was unable to sustain employment due to her symptoms.  She also reported the Veteran appearing disoriented and confrontational, with a marked decline in her personal appearance.  

A July 31, 2014, letter from the Veteran refers to her February 2012 social work contact in which she reported suicidal ideation.  The Veteran also reported being homeless on occasion.  She reported panic attacks, depression, short temper, anger, irritability and an inability to establish and maintain effective relationships.  

On July 18, 2014, the Veteran was afforded a new VA examination at which point she was found to have PTSD with intrusive memories, nightmares, flashbacks, psychological distress and physiological reactivity on exposure to trauma cues, avoidance behavior, diminished participation in activities, estrangement from others, persistent negative beliefs and emotional state, suicidal ideation, diminished ability to experience positive emotions, impaired sleep, irritability, impaired concentration, hypervigilance, exaggerated startle response, reckless and destructive behavior and panic disorders.  Following that examination, the RO granted the Veteran a 100 percent disability rating from that date forward.  

In light of the above, the Board finds that the Veteran's PTSD should be rated as 70 percent disabling from November 21, 2011, to July 18, 2014.  Particularly, the Board finds that the Veteran has, at various periods during that time, presented with illogical or obscure speech, suicidal and homicidal ideation, major depression, panic attacks, impaired impulse control, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships.  Particularly, the Board finds that the evidence clearly shows the Veteran has been affected, not only most, but all areas, including work, school, family relations, judgment, thinking, and mood. 

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment prior to July 18, 2014, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  Particularly, there were no indications of gross impairment of thought processes or communication and no signs of persistent delusions or hallucinations.  While the Veteran may have presented with some inappropriate behavior, she had never been found to be a danger to herself, and maintained at least minimal personal hygiene.  Further, there was no indication that the Veteran was completely prevented from working during that period by her PTSD.  Rather, she was enrolled in school full time and maintained employment.  Finally, during that period of time, there was no indication that the Veteran suffered memory loss for names of close relatives, her own occupation, or her own name.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating prior to her VA examination on July 18, 2014.  See 38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule and thus the manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.
 


ORDER

Entitlement to an initial 70 percent disability rating for PTSD is granted from November 21, 2011, through July 17, 2014, subject to the regulations governing the award of monetary benefits.   




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


